Per Curiam.
These defendants were charged in the mdictment with murder in the first degree. They have been convicted of manslaughter m the second degree for causing the death of one Jacob Rothenberg. Rothenberg’s death resulted from a blow on the chest as a result of which he fell to the street and fractured Ms skull. TMs blow was struck by the defendant Ashkenas. The assault by the defendant Ashkenas was clearly established by the testimony of eye witnesses. The verdict as to Mm was amply supported by the testimony upon the trial and Ms conviction should be affirmed. The conviction of the defendant Rosenberg was upon the theory that she, acting in concert with Ashkenas, had called up Rothenberg and arranged an appomtment at the corner of Thirty-ninth street and Broadway m order that Ashkenas might assault Mm. The only evidence offered in support of the charge against the defendant Rosenberg was that of a detective who testified to a confession alleged to have been made to Mm m Montreal. TMs testimony was not only wholly uncorroborated but was from its nature and from the circumstances surrounding its alleged relation by defendant so unsatisfactory in character as not to warrant a finding that defendant participated in the crime. The verdict was against the weight of the evidence 'and- the judgment of conviction as to her should be reversed, and a new trial granted. Present — Frnch, P. J., MeAvoy, Martm, O’Malley and Townley, JJ.
On appeal of defendant Ashkenas: Judgment and order affirmed.
On appeal of defendant Rosenberg: Judgment reversed and a new trial ordered.